Citation Nr: 9914628	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-06 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a skin condition due to 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  He served approximately one year in Vietnam.

In July 1987, the veteran filed a claim for entitlement to 
service connection for chloracne as a residual of Agent 
Orange exposure.  By rating decision of February 1988, the 
claim was denied.  The veteran's accredited representative 
submitted a Notice of Disagreement (NOD) on the veteran's 
behalf later that month.  In the NOD, it was indicated that 
the veteran had been examined without the benefit of a biopsy 
report of record dated in September 1986.  The veteran was 
then scheduled for another VA examination, but he failed to 
report.  

In January 1991, the veteran attempted to reopen his claim.  
He was informed by the RO in a letter of February 1991, that 
his claim for chloracne as a result of Agent Orange exposure 
was a duplicate of his previously submitted claim.  He was 
told that if he desired to reopen his claim, it was necessary 
that he submit new and material evidence.  In other 
correspondence from the RO later that month, the RO informed 
the veteran that he had one year from the date of his 
notification of denial letter in 1988 to initiate his appeal.  
He was also informed that the decision to deny his claim was 
based upon his failure to report for a second examination 
which VA examiners deemed necessary.  However, a review of 
the claims file does not indicate that the veteran was ever 
notified of VA's desire to provide him with a second VA 
examination.  He claims that he never received notice 
informing him to report for a VA examination and there is no 
evidence in the record that notice to report for an 
examination was sent to the veteran.  Further, there is no 
evidence in the claims folder that the RO thereafter took 
adjudicative action, with notice to the veteran, to deny the 
claim.  Accordingly, the current claim should be reviewed on 
a de novo basis rather than on the basis of new and material 
evidence.  

In April 1997, the veteran withdrew Maryland Veterans 
Commission as his accredited representative and appointed 
Vietnam Veterans of America as his representative in its 
place.  

A hearing was held on June 4, 1997, in Washington, D.C., 
before Barbara B. Copeland, who is a member of the Board of 
Veterans' Appeals (Board) and is rendering the final 
determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998).  

The Board remanded the instant claim in July 1997 and 
September 1998 for further development.  This claim is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.  

2.  The veteran has been diagnosed with acute suppurative 
inflammation, involving pilar structure, consistent with 
chloracne, recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

3.  The veteran was not diagnosed with chloracne to a degree 
of 10 percent within one year of exposure to herbicide agents 
in Vietnam.  

4.  The veteran has been diagnosed with chloracne due to 
exposure to Agent Orange during his service in Vietnam.  



CONCLUSION OF LAW

Chloracne was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert, in essence, that 
the veteran has a skin disorder (known as chloracne) due to 
his exposure to Agent Orange in service.  The veteran 
maintains that he was exposed to Agent Orange in Vietnam 
while loading 55 gallon drums of the herbicide onto 
helicopters.  

The Board notes that the veteran's claim for service 
connection for a skin disease (known as chloracne) is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a plausible claim.  Service medical 
records, service records, and VA and private treatment 
records were obtained and associated with the claims folder.  
The veteran was afforded a hearing before the Board in 
Washington, D.C., in June 1997.  The claim has also been 
remanded on two occasions for further development.  The 
record is complete; VA has fulfilled its duty to assist the 
veteran in the development of his claim as mandated by 
38 U.S.C.A. § 5107(a).  

Service medical records reveal in January 1967, prior to 
Vietnam service, the veteran was provided medication in the 
troop dispensary for tinea cruris.  In April 1967, a Report 
of Medical History showed the veteran answered "yes" when 
asked if he ever had skin diseases.  The physician's summary 
did not reveal the skin conditions on examination nor was a 
past history of a skin condition reported by the veteran.  
The medical examination performed at that same time noted 
clinical evaluation of the skin proved normal.  In 
August 1969, a Report of Medical History performed in 
connection with the veteran's separation examination revealed 
that the veteran answered "no" when asked if he ever had 
skin diseases.  The separation examination performed at the 
same time noted clinical evaluation of the skin proved 
normal.  

After service, the veteran underwent punch biopsies in 
September 1986 at the American Medical Laboratories.  The 
diagnoses were acute suppurative inflammation, involving 
pilar structure, consistent with chloracne, skin superior to 
the left elbow and acute suppurative and chronic 
inflammation, benign, skin superior and medial to the left 
elbow.  

In connection with receipt of the aforementioned laboratory 
report, the veteran underwent a VA dermatological 
examination.  He gave a history of exposure to Agent Orange 
while stationed in Vietnam.  He related that he was involved 
with handling drums filled with Agent Orange for a period of 
two to three days.  Almost immediately, he recalled "white 
pimples" on the dorsum of the left arm, followed by intense 
itching and scratching.  He related recurrence of itching of 
the dorsum of the left upper extremity, variable, pruritic, 
usually worse in the summer, especially after sun exposure.  
He related use of Retina-A, typically without change.  
Physical examination revealed several old scars, small in 
size, and a few, tiny new, excoriations of the dorsum of the 
left upper arm.  His face and neck were clear.  There were a 
few erythematous papules of the buttocks and upper thighs.  
The diagnoses were neurodermatitis, sun aggravated and mild 
folliculitis of the buttocks.  

In July 1992, the veteran underwent another VA dermatology 
examination.  The examiner noted that the veteran's skin 
eruptions began in 1968, consisting of itching papules of the 
upper extremities, bilaterally.  They were noted by the 
veteran to be worse following sun exposure.  Itching was 
highly variable, following no particular pattern.  He was 
noted to be on no skin therapy or internal medication.  
Physical examination revealed a few tiny, erythematous 
papules of the dorsum of the upper extremities with a few, 
tiny hyperpigmented scars of the same area.  There were no 
vesicles or pustules.  The examiner noted a history of stress 
over the past several years.  He also noted that no tests 
were performed.  The diagnoses were chronic folliculitis, 
elements of a neurodermatitis.  The history suggested 
aggravation by ultra violet light.  The examiner also 
indicated that there was no clear relationship to Agent 
Orange.  

On June 4, 1997, in Washington, D.C., a hearing was held 
before Barbara B. Copeland, who is a member of the Board and 
is rendering the final determination in this claim.  The 
veteran testified that he was assigned to load herbicides 
near the end of his tour of duty in Vietnam.  He was assigned 
to the (POL) unit which he believed was the patrolling [sic] 
oils and lubricants.  He was not told that the 55 gallon 
drums that he was loading were Agent Orange, but he was 
instructed that the drums contained defoliant and he noted 
that they were orange and had skull and crossbones painted on 
the drums.  He also testified that they were told to use 
gloves as the tanks had seepage from their pumps.  He also 
related that he was in areas that had been defoliated when he 
was TDY to Phu Bai from his home base in Bien Hoa.  He also 
engaged in many combat assaults in the defoliated areas.  The 
veteran testified that prior to leaving Vietnam, he had a 
skin reaction after loading the 55 gallon drums on 
helicopters.  He related that the skin reaction started out 
like a sunburn and that the area of the skin was hot and dry, 
and within a day or two, he developed pimples on his arms 
that itched profusely with red sores on his arms and 
shoulders.  He maintained that he still endured the same 
eruptions to that date.  He testified that he did not seek 
medical attention because he was instructed by other 
servicemen to use number 10 hydraulic oil and it appeared 
that after using the hydraulic oil to the affected areas, the 
oil provided a certain amount of moisture and relief.  He 
related that his sister was aware of his skin condition when 
he came home on thirty days leave from Vietnam and she 
expressed concern as to whether it would infect her newborn 
infant.  After service, he stated that he returned to his 
sister's home and she suggested that he seek medical 
treatment from a dermatologist.  He testified that he saw a 
few doctors who variously diagnosed his skin condition as 
folliculitis and neurodermatitis.  He further testified that 
Dr. Mitchell was recommended to him in 1986 and that he was a 
retired military man.  Dr. Mitchell ordered a biopsy and the 
veteran related that although Dr. Mitchell diagnosed 
chloracne, Dr. Mitchell had not related any real remedy for 
his condition.  

In connection with his June 1997 hearing, the veteran 
submitted a medical statement from Russell H. Mitchell, M.D.  
Dr. Mitchell indicated in his statement that he had treated 
the veteran in his clinic on several occasions; that a number 
of differential diagnoses were considered, but following 
diagnostic biopsies, the final diagnosis was resolved to 
chloracne; that an investigation into the possible causes 
revealed that the only exposure was to Agent Orange during 
the veteran's tour of duty in Vietnam; that the veteran 
controlled his chloracne with sun protection, topical 
steroids and occasional minocycline and that it was his 
considered opinion that the precipitating event for the 
veteran's problem of chloracne was his exposure to Agent 
Orange during his tour in Vietnam.  

Also received in connection with the veteran's hearing was a 
notarized statement from the veteran's sister that 
essentially corroborated the veteran's testimony as to when 
she first became aware of the veteran's skin condition.  She 
described the skin condition, noted that she saw the 
condition on her brother when he first arrived from Vietnam 
for leave purposes in September 1968 and that he still had 
the condition when he was discharged from service in 1968 and 
came to live with her.  

In September 1997, copies of Dr. Mitchell's treatment reports 
indicating his treatment of the veteran on six occasions in 
September 1986, were obtained and associated with the claims 
folder.  These treatment records reflect Dr. Mitchell's 
initial doubt that the veteran exhibited the latent effects 
of Agent Orange exposure.  Later that month, Dr. Mitchell had 
a teleconference with the Agent Orange Oversight Dermatologic 
Group which recommended that he consider chloracne and 
cutaneous lymphoma.  The veteran then underwent punch 
biopsies which revealed findings consistent with chloracne.  

In September 1997, the veteran underwent a VA dermatology 
examination.  The veteran reported itchy areas on his arms.  
He was aware of no flare-ups except during summer, when the 
condition became somewhat worse.  His condition was not noted 
to change with stress or food.  Physical examination revealed 
no double comedones, no straw colored cysts and no increase 
in facial hair.  He did exhibit a few excretions involving 
the upper extremities, some of which had minimal amounts of 
surface scabbing.  There were some old, healed, hypopigmented 
scars present.  The assessment was that the changes were most 
consistent with that of a chronic neurodermatitis.  This was 
considered usually idiopathic, although it could be stress 
related.  The examiner stated that he saw no acne type 
process at the time of the examination.  He related that he 
believed it was unlikely that the veteran's skin condition 
was directly related to Agent Orange exposure.  

In December 1997, the September 1997 VA examination was 
returned to the examiner as inadequate for rating purposes.  
The examiner was requested to review the claims folder to 
include the 1986 pathology report and provide an opinion as 
to whether the veteran's skin condition was at least as 
likely as not the result of Agent Orange exposure in Vietnam.  
The examiner reported later that month that he had reviewed 
the claims folder from September 1997 and the 1986 pathology 
report and indicated that it was more unlikely than likely 
that the veteran's condition was the result of Agent Orange 
exposure.  A complete rationale for the opinion expressed was 
not provided, as requested by the Board.

Pursuant to the Board's July 1997 remand, the RO obtained the 
veteran's service personnel records and associated these 
records with the claims folder.  These records indicated, in 
pertinent part, that the veteran served in Vietnam from 
August 1967 to August 1968.  The records also indicated that 
during that period of time, the veteran served as a 
helicopter mechanic, a petroleum storage specialist and a 
crew chief.  Also as a result of the July 1997 remand, the RO 
obtained a copy of the veteran's November 1986 Agent Orange 
examination.  The examination showed that the veteran had 
lesions on the left arm (biopsy site) which was a firm area 
of dry skin on the left forearm.  It was also noted that he 
had pimples with pruritus mostly on the area of the left arm, 
buttocks and hips, which usually resulted in outbreaks during 
the summer months and lasted three to four months.  A letter 
dated in June 1987, was sent to the veteran which indicated, 
in pertinent part, that the veteran's physical examination 
and laboratory studies except dermatology, were within normal 
limits.  The dermatologist's assessment was that the veteran 
probably had atopic dermatitis.  She did not see any evidence 
of chloracne at the time of her examination.  She indicated 
that the veteran had a biopsy performed by a private 
physician but she did not indicate that she evaluated him 
based on the private biopsy or that she based her diagnosis 
on anything other than physical examination.  

In January  1999, the veteran's representative submitted an 
excerpt from the National Academy of Sciences most recent 
report on Vietnam Veterans and Agent Orange, Update 1996.  
This report revealed that historical reports indicate that a 
chronic form of the disease, chloracne, can persist up to 
30 years after an exposure.  Also noted was that a definitive 
diagnosis may require histologic confirmation from a biopsy 
specimen.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection. 

Regarding Agent Orange, the Board notes that a chronic, 
tropical, or prisoner-of-war related disease, or a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309 will be considered to have been incurred 
in service under the circumstances outlined in this section 
even though there is no evidence of such disease during the 
period of service.  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam.  
However, the Board further notes that the medical record does 
not clearly indicate that the veteran had chloracne or other 
acneform disease consistent with chloracne manifest within 
one year of his last exposure in Vietnam.  The veteran served 
in Vietnam from August 1967 to August 1968, and the first 
diagnosis of acneform disease consistent with chloracne 
substantiated by the medical evidence of record was in 
September 1986, more than 18 years after his presumed 
exposure to herbicides in service.  The veteran had no 
pertinent complaints of chloracne or acneform disease 
consistent with chloracne on separation from service.  
Although it is the veteran's contention that he had been 
treated for the disability in 1970, at the VA Medical Center 
(VAMC) on Cherry Street in Philadelphia, Pennsylvania, this 
claim was remanded in September 1998, specifically attempting 
to locate these records.  Unfortunately, the RO indicated 
that the VAMC in Philadelphia, Pennsylvania contacted them 
indicating that they had done a thorough search in an effort 
to obtain this evidence, to no avail.  Additionally, even if 
the records were obtained and showed that the veteran had 
been treated by VA for this disorder in 1970, this would have 
been more than one year from the date of his last possible 
exposure in Vietnam.  Moreover, there is simply no medical 
evidence indicating the possibility of a diagnosis of 
chloracne or acneform disease consistent with chloracne prior 
to 1986.  There is also no medical evidence of record to 
indicate that the veteran was diagnosed with chloracne or 
acneform disease consistent with chloracne to a degree of 10 
percent or more within one year of the last date on which he 
was exposed to an herbicide agent during active military 
service, as would be required under 38 C.F.R. § 
3.307(a)(6)(ii).  Accordingly, the veteran is not entitled to 
any presumption that this disorder is etiologically related 
to exposure to herbicide agents used in Vietnam.

The veteran can also establish service connection for this 
disability based on actual direct causation.  See Combee.  
Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay records.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with facts in each individual case.  
38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In this scenario, the veteran and his sister have indicated 
that he had some type of skin disorder when he came home from 
Vietnam for a thirty-day leave in 1968.  The veteran's sister 
also submitted an affidavit indicating that he had red sores 
on his arms and shoulders and he continued to have this skin 
condition after his service discharge.  She recommended that 
he seek medical attention after he was discharged from 
service in 1969, since she had reservations as to whether his 
skin condition was contagious to her newborn baby.  The 
veteran and his sister can provide an eyewitness account of 
the veteran's visible symptoms. Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Additionally, the veteran testified 
in June 1997, regarding the onset of his skin disorder and to 
what the disorder looked like.  He also testified that he was 
responsible for loading 55 gallon drums that were orange in 
color onto helicopters during a period of time during his 
service in Vietnam.  His service personnel records indicate 
that he was a Petroleum Storage Specialist while stationed in 
Vietnam.  The veteran's hearing testimony, the statement 
provided by his sister and his service personnel records are 
all found to be credible in light of the other evidence of 
record.  Furthermore, a September 1986 punch biopsy report 
indicating that the veteran has an acneform disease 
consistent with chloracne; Dr. Mitchell's treatment records 
which indicate that he treated the veteran for chloracne 
after he teleconferenced with the Agent Orange Oversight 
Dermatologic Group and received the diagnosis from the punch 
biopsy report; and Dr. Mitchell's medical statement that 
indicated that it was his considered opinion that the 
precipitating event for the veteran's problem of chloracne 
was his exposure to Agent Orange during his tour in Vietnam, 
establishes that the greater evidence favors the veteran's 
claim for service connection for chloracne due to Agent 
Orange exposure.  


ORDER

Service connection for chloracne due to Agent Orange exposure 
is granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

